 323324 NLRB No. 53DATTCO, INC.Dattco, Inc. and Teamsters Local Union No. 443,International Brotherhood of Teamsters, AFLŒ
CIO, Petitioner. Case 34ŒRCŒ1431August 25, 1997DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn February 27, 1997, the National Labor RelationsBoard granted the Petitioner™s request for review of the
Regional Director™s Decision and Order. Having care-
fully reviewed the entire record, we conclude, contrary
to the Regional Director, that employees at the Em-
ployer™s Clinton location constitute a presumptively
appropriate single facility unit and that the presump-
tion has not been rebutted.The facts relating to the appropriateness of the peti-tioned-for unit are similar to those found in D&LTransportation, 324 NLRB 160 (1997). The record es-tablishes that the Clinton terminal manager and dis-patcher exercise a high degree of autonomy over day-
to-day operations, including assignments, dispatchingand minor discipline, and that there is only minimalinterchange of employees between Employer™s Clinton
facility and other geographically separate facilities.
Thus, for the reasons stated in D&L Transportation,we find the petitioned-for unit to be an appropriate
unit.ORDERAccordingly, the petition in Case 34ŒRCŒ1431 is or-dered reinstated and the above-entitled matter is re-
manded to the Regional Director for Region 34 for fur-
ther processing consistent with this decision.[Direction of Election omitted from publication.]MEMBERHIGGINS, dissenting.I agree with my colleagues that this case is similarto D&L Transportation, 324 NLRB 160 (1997). Inboth cases, the Regional Directors, in reasoned and
well-supported decisions, found that a single-facility
unit was not appropriate. I would not disturb these de-
cisions.Indeed, the majority™s decision is less justified herethan it was in D&L. Here, unlike in D&L, the terminalmanager does not make hiring decisions, and the em-
ployees at the relevant terminal have no special skills.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00323Fmt 0610Sfmt 0610D:\NLRB\324.038APPS10PsN: APPS10
